IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EX REL: JOHNUALL BENDER,        : No. 84 EM 2014
                                :
                Petitioner      :
                                :
                                :
          v.                    :
                                :
                                :
ACTING FACILITY MANAGER PITKENS :
AND SUCCESSORS AS               :
WARDEN/CUSTODIAN; AND DISTRICT :
ATTORNEY OF PHILADELPHIA        :
COUNTY, PA.; AND KATHLEEN       :
GRANAHAN KANE, ATTORNEY         :
GENERAL OF COMMONWEALTH OF      :
PENNSYLVANIA,                   :
                                :
                Respondents     :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of August, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.